EX-10.78.04

AMENDMENT NO. 2 TO AGREEMENT OF PURCHASE AND SALE


This is Amendment No. 2 dated as of March 25, 2010 (this “Amendment”) to that
certain Agreement of Purchase and Sale, entered into on January 15, 2010 (the
“Original PSA”) by and between Stayton SW Assisted Living, L.L.C. ("Stayton"),
an Oregon limited liability company constituting the Unitary Sunwest Enterprise
designated in the Approval Order of the United States District Court for the
District of Oregon dated October 2, 2009, and BRE/SW Portfolio LLC, a Delaware
limited liability company (hereinafter referred to as "Purchaser"), as amended
by that certain Amendment No. 1 to Agreement of Purchase and Sale dated February
12, 2010 (the “First Amendment”).  The Original PSA, as amended by the First
Amendment shall be referred to herein as the "PSA".


For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound hereby, subject to the
entry of the Auction Order, agree as follows:


1. Amendments to PSA:  Stayton and Purchaser agree that the PSA shall be amended
as follows:


a) The name of the agreement is changed from “Agreement of Purchase and Sale” to
“Agreement of Purchase, Sale and Contribution” and, as amended by this Amendment
No. 2, the agreement shall be described as:


“Agreement of Purchase, Sale and Contribution, entered into January 15, 2010, by
and between Stayton SW Assisted Living, L.L.C., an Oregon limited liability
company constituting the Unitary Sunwest Enterprise designated in the Approval
Order of the United States District Court for the District of Oregon dated
October 2, 2009, and BRE/SW Portfolio LLC, a Delaware limited liability company,
as amended by that certain Amendment No. 1 to Agreement of Purchase, Sale and
Contribution, dated February 12, 2010, and by that certain Amendment No. 2 to
Agreement of Purchase, Sale and Contribution, dated March 25, 2010”


b) (i)           Section 1.1 of the PSA is amended by adding the following
additional defined terms:


“Class A Preferred Units” shall have the meaning assigned thereto in the
Blackstone Venture LLC Agreement.


"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any corresponding provisions of succeeding law and any regulations,
rulings and guidance issued by the Internal Revenue Service. 



 
Page 1

--------------------------------------------------------------------------------

 

“Common Interests” shall have the meaning assigned thereto in the Blackstone
Venture LLC Agreement.


"Common Rollover Amount" shall have the meaning set forth in Section 2.6(b).


"Common Rollover Election" shall have the meaning set forth in Section 2.6(a).


"Contributed Interests" shall have the meaning set forth in Section 2.6(a).


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute thereto, and the rules and regulations promulgated
thereunder, all as the same shall be in effect from time to time.


"Investors" shall have the meaning set forth in the Reorganization Plan.


"Maximum Common Rollover Amount" shall mean an amount equal to 49% of the Total
Equity Capitalization.  “Total Equity Capitalization” shall mean the sum of (i)
the Cash/Equity Portion of Purchase Price, as adjusted pursuant to Section
2.2(a), and (ii) the sum of the following costs and expenses incurred by
Purchaser in connection with the acquisition and operation of the Properties and
the assumption of the Assumed Real Property Loans and the Assumed Personal
Property Debt: (A) Purchaser’s closing costs (including all costs borne by
Purchaser pursuant to Section 14.13(b)), (B) initial reserves, deferred
maintenance or other capital requirements (which shall be funded as Required
Contributions by  BREA, ESC and Columbia (each as defined in the Blackstone
Venture LLC Agreement) pursuant to Section 3.1(A)(2) of the Blackstone Venture
Agreement), (C) integration costs, interest rate hedging costs, title premiums
and endorsement costs, costs incurred in connection with the Licensing Approvals
and Phase I environmental costs. As of the date hereof, the Maximum Common
Rollover Amount is estimated to be $167,559,000, which represents 49% of the
estimated Total Equity Capitalization set forth on Schedule A hereto, which
schedule shall be updated by Purchaser in connection with the Initial Closing,
with a corresponding update to the Maximum Common Rollover Amount.


"Preferred Rollover Amount" shall have the meaning set forth in Section 2.6(b).



 
Page 2

--------------------------------------------------------------------------------

 

"Preferred Rollover Election" shall have the meaning set forth in Section
2.6(a).


"Rollover Equity Interests" shall have the meaning set forth in Section 2.6(c).


“Rollover Investor” shall have the meaning set forth in Section 2.6(b).


"Rollover Notice" shall have the meaning set forth in Section 2.6(b).


"Similar Law" shall mean any federal, state, local, non–U.S. or other law or
regulation that could cause the underlying assets of Purchaser to be treated as
assets of an Investor by virtue of such Investor’s membership interest in
Purchaser and thereby subject Purchaser and any other Persons responsible for
the investment and operation of Purchaser’s assets to laws or regulations that
are similar to the fiduciary responsibility or prohibited transaction provisions
contained in Title I of ERISA or Section 4975 of the Code.


“Total Equity Capitalization” shall have the meaning set forth in the definition
of Maximum Common Rollover Amount.




(ii)                 Section 1.1 of the PSA is further amended by deleting the
definitions of Incremental Capital, Discounted Payoff and Rollover Pro-Rata
Share.


(iii)                           Section 1.1 of the PSA is further amended by
deleting the definitions of Break-Up Fee, Rollover Equity Amount and Rollover
Member and substituting the following therefor:


“Blackstone Venture LLC Agreement” shall have the meaning set forth in Section
2.6(c).


"Break-Up Fee" shall mean an amount equal to $11,000,000.


"Rollover Equity Amount" shall have the meaning set forth in Section 2.6(c).


"Rollover Member" shall mean SWP Property Holdings, LP or another single purpose
Delaware limited liability company or limited partnership, owned solely by
Investors (as such term is defined in the Reorganization Plan) and other Persons
who have provided services to Stayton or the Investors in connection with the
transactions

 
Page 3

--------------------------------------------------------------------------------

 

contemplated by the Agreement, which Investors and Persons have not filed an
appeal to the Reorganization Plan, TIC Orders, Consolidation Order or Sale
Approval Order.
 
 
c) Section 2.2(a) of the PSA is replaced in its entirety by the following:


“(a) The aggregate unadjusted purchase price for the Properties (the “Unadjusted
Purchase Price”) shall consist of: (a) $285,000,000 (the “Cash/Equity Portion of
Purchase Price”); plus (b) assumption by Purchaser of the Assumed Real Property
Loans and the Assumed Personal Property Debt, which amount is subject to
adjustment in accordance with Sections 2.5, 7.1(i), 8.5, 8.6, 9.3, 11.1, 11.2,
13.2 or as otherwise provided for in this Agreement (the Unadjusted Purchase
Price as so adjusted, the “Purchase Price”).”


d) Section 2.5(b) is replaced in its entirety by the following:


“Notwithstanding any other provision of this Agreement to the contrary, in the
event that the net aggregate adjustment to the Cash Consideration Amount
pursuant to Sections 2.5(a)(i) and 2.5(a)(ii) (collectively, the “Loan
Adjustment”) would exceed an amount equal to the sum of (x) $33,367,000 and (y)
the Capitalized Stayton Expenses (the “Maximum Loan Adjustment”), then, Stayton
shall have the right upon written notice to Purchaser, to elect to terminate
this Agreement (a “MLA Termination”).  Purchaser may, within three Business Days
of receipt of a notice of a MLA Termination, void such termination by agreeing
to accept a Loan Adjustment equal to the Maximum Loan Adjustment and proceeding
to Closing in accordance with this Agreement. If Purchaser does not void the MLA
Termination, this Agreement shall terminate, in which case Purchaser shall be
entitled to receive a return of the Deposit.”


e) Section 2.6 of the PSA is replaced in its entirety by the following:


“2.6   Rollover Equity
 
(a)                 In lieu of selling their respective interests in one or more
Properties, Investors will be provided with certain rights to elect to
contribute their interests in the Properties (the “Contributed Interests”) to
Rollover Member, which will immediately further contribute the Contributed
Interests to Purchaser in exchange for the issuance of one or both of the
following: (i) Class A Preferred Units in Purchaser (the “Preferred Rollover
Election”) or (ii) Common Interests in Purchaser (the “Common Rollover
Election”; together with the Preferred Rollover Election, the “Rollover Equity
Election”).  The Contributed Interests shall be conveyed to Purchaser
 

 
Page 4

--------------------------------------------------------------------------------

 

subject to the Assumed Real Property Loans and other Assumed Liabilities.
Stayton shall provide Purchaser with reasonable opportunity to review and
comment on any materials Stayton intends to send to Investors for the purpose of
soliciting elections by Investors with respect to the Rollover Equity Election.
 
(b)      In order to exercise the Rollover Equity Election, no later than 10
days following the date that the Court approves the Reorganization Plan, Stayton
shall, on behalf of Investors, deliver to Purchaser a written notice (the
“Rollover Notice”) stating (i) the aggregate value of the interests in Purchaser
which the Investors have elected to be issued to the Rollover Member under the
Preferred Rollover Election (the "Preferred Rollover Amount”), (ii) the
aggregate value of the interests in Purchaser which the Investors have elected
to be issued to the Rollover Member under the Common Rollover Election (the
"Common Rollover Amount”) and (iii) the name of each Investor participating in
the Rollover Equity Election who shall be a member of the Rollover Member (each,
a “Rollover Investor”) and each Rollover Investor’s estimated membership
interest in the Rollover Member.  If a Preferred Rollover Election is made, the
Preferred Rollover Amount shall not exceed $50,000,000 or be less than
$10,000,000. If a Common Rollover Election is made, the Common Rollover Amount
shall not exceed the Maximum Common Rollover Amount or be less than $10,000,000.
The sum of the Preferred Rollover Amount and the Common Rollover Amount, each as
set forth in the Rollover Notice, shall be referred to in this Agreement as the
“Rollover Equity Amount”.
 
(c)                 In the event that a Rollover Equity Election has been made:
 
(i) On the Initial Closing Date, Purchaser shall issue to the Rollover Member,
(x) Class A Preferred Units in an aggregate amount equal to the Preferred
Rollover Amount as set forth on the Rollover Notice, divided by 100, and/or (y)
Common Interests in an aggregate amount equal to the Common Rollover Amount as
set forth on the Rollover Notice.  Any such Class A Preferred Units or Common
Interests (collectively, “Rollover Equity Interests”) shall be issued by
Purchaser free and clear of any and all Encumbrances (other than those created
pursuant to the terms of the Blackstone Venture LLC Agreement).
 
(ii) On the Initial Closing Date, Blackstone Venture Member, Emeritus, Columbia
Pacific and the Rollover Member shall execute and deliver the Amended and
Restated Limited Liability Company Agreement of Purchaser in substantially the
form
 

 
Page 5

--------------------------------------------------------------------------------

 

attached hereto as Exhibit T (the "Blackstone Venture LLC Agreement") and the
Rollover Member shall be admitted as member of the Purchaser.
 
(iii) The initial Common Percentage (as defined in the Blackstone Venture LLC
Agreement) of the Rollover Member shall be calculated by dividing (x) the Common
Rollover Amount (as set forth on the Rollover Notice) by (y) the sum of the
total capital contributed (or deemed contributed) by all members in the
Blackstone Venture, pursuant to Section 3.1A(1) and 3.1(A)(2) of the Blackstone
Venture LLC Agreement on account of the Common Interests plus the Common
Rollover Amount, which sum shall equal 100% of the Total Equity Capitalization.
 
(d)                 At Closing, Stayton shall deliver to Purchaser (i) a
certified list, by Property, of the Allowed Claims (as defined in the
Reorganization Plan) for each Investor that participates in the Rollover Equity
Election, which list shall be attached to the Blackstone Venture LLC Agreement
as Schedule 4.6A-2 and (ii) a certified list of all Rollover Investors and their
estimated membership interests in the Rollover Member.  Upon the completion of
the Claims Process (as defined in the Reorganization Plan), the Receiver shall
deliver to Purchaser (x) an updated and final list, by Property, of Allowed
Claims for each Investor that participates in the Rollover Equity Election,
which updated list shall be deemed to update Schedule 4.6A-2 of the Blackstone
Venture LLC Agreement and (y) an updated certified list of all Rollover
Investors and their final membership interest in the Rollover Member.
 
(e)                 If one or more Investors which are preferred members or
partners in one or more Receivership Entities desire to participate in the
Rollover Equity Election, then in order to facilitate such participation,
Stayton may at the Initial Closing redeem any such Investor from the applicable
Receivership Entity in exchange for a transfer to such Investor of a direct
tenancy-in-common interest in the applicable Property owned by such Receivership
Entity, provided such tenancy-in-common interest is then immediately conveyed to
Purchaser pursuant to the terms of this Agreement.
 
(f)                 The process, parameters and limitations under which
Investors may be able to participate in the Rollover Equity Election shall be
more particularly described in the Reorganization Plan.  The Rollover Member and
the Rollover Investors may be required to execute a subscription agreement with
representations reasonably satisfactory to Purchaser.  Stayton acknowledges
that, notwithstanding anything to the contrary contained
 

 
Page 6

--------------------------------------------------------------------------------

 

herein, in no event shall Purchaser be obligated to issue any Rollover Equity
Interests:
 
(i)              to any Person who lacks the legal right, power or capacity to
own such Rollover Equity Interest;
 
(ii)              if such issuance would result in the Purchaser being treated
as a “publicly traded partnership,” as such term is defined in Sections
469(k)(2) or 7704(b) of the Code and the regulations promulgated thereunder;
 
(iii)              if Purchaser reasonably believes that such issuance could
cause 25% or more of any class of equity interests in Purchaser to be held
directly or indirectly by one or more Persons which are a “benefit plan
investor” within the meaning of Section 3(42) of ERISA and the regulations that
may be promulgated thereunder (provided that, in calculating the percentage of
Common Interests for purposes of this clause (iii), the Common Interests held by
the Blackstone Venture Member, Emeritus and Columbia Pacific shall be excluded);
and
 
(iv)              if such issuance requires the registration of such Rollover
Equity Interests pursuant to any applicable federal or state securities laws.
 
f)  
The first sentence of Section 5.1(k) of the PSA is amended in its entirety to
read as follows:



"(k)  No later than April 12, 2010, Stayton shall amend the Reorganization Plan
of Unitary Sunwest Enterprise to provide for the transactions contemplated in
this Agreement (including the Auction) and no other alternative transactions
with respect to all or any portion of the Property."


g)  
Sections 12.1 (c) and (d) of the PSA are amended in their entirety to read as
follows:



"12.1                              Termination
 
Subject to Section 8.6, Article 11 and Article 13 and, with respect to any
termination by Stayton, subject to approval of the Court, this Agreement may be
terminated in its entirety, or, in the limited circumstances provided herein, as
to some, but not all of the Properties, prior to the Closing only:
 
*                   *                      *                      *                      *
 

 
Page 7

--------------------------------------------------------------------------------

 

(c)           by Purchaser if the Closing has not occurred by July 15, 2010 but
only if the conditions to Purchaser's obligations set forth in Section 7.1 shall
not have been satisfied or waived;
 
(d)           by Stayton or Purchaser if the Closing has not occurred on or
before September 30, 2010 (the “Outside Closing Date”);"
 
h) Section 13.2 of the PSA is amended by substituting the phrase “two (2)
business days” in the seventh line thereof with the phrase “ten (10) business
days.”


i) Section 14.2 is amended by adding the words “and MetCap Holdings, LLC” after
the words “Moelis & Company LLC”.


j) Section 14.17 is deleted in its entirety and replaced with the following:


 
“14.17                 Assistance with 1031 Exchanges.  Purchaser and Stayton
agree, upon reasonable and timely request of the record or beneficial owner of a
Property or undivided interest in a Property, to reasonably cooperate with the
exchange of one or more of the Properties to accommodate an exchange by one or
more of such owners pursuant to Section 1031 of the Internal Revenue Code, by
allowing the TIC Investors to directly sell their TIC interests related to a
Property to Purchaser, and Purchaser shall, at the request of a TIC Investor,
(i) execute an acknowledgement reasonably acceptable to Purchaser acknowledging
the assignment by Stayton and the assumption by the applicable TIC Investor of
this Agreement as it relates to the fractional interests held by such TIC
Investor (without any assumption of any liabilities relating the representations
and warranties made by Stayton in this Agreement) and (ii) accept deeds in
fractional interests in one or more Properties from such TIC Investors in order
to accommodate such 1031 exchange, as long as such acceptance of deeds does not
change the title conveyed hereunder or to be insured in the name of Purchaser by
the Title Company hereunder; provided, however, Purchaser (A) shall not be
required to take title to any property other than the Properties in accordance
with this Agreement, (B) shall not be required to incur any costs, expenses or
liabilities with respect to such additional transfers of interests other than
Purchaser’s legal costs and incidental out of pocket expenses, and (C) shall not
be required to accept or agree with any allocations of the Purchase Price by
Stayton or any of the TIC Investors for tax purposes.”
 


k) Remaining Holdco Properties.  Purchaser agrees to purchase the senior
housing, assisted living and/or skilled nursing facilities listed on Exhibit A
attached hereto (the “Remaining Holdco Properties”) without any reduction (or
increase) in the Cash/Equity Portion of the Purchase Price, unless Purchaser
notifies Stayton prior to the

 
Page 8

--------------------------------------------------------------------------------

 

Closing Date that it elects not to purchase all or any portion of the Remaining
Holdco Properties.  The Remaining Holdco Properties shall be included as
Properties for all purposes under the PSA, provided, however, the Remaining
Holdco Properties shall (i) each have an Allocated Purchase Price of $0, (ii)
not be taken into account in connection with the Loan Adjustment pursuant to
Section 2.5(a)(i) and 2.5(a)(ii) of the PSA, (iii) not be taken into account for
purposes of the Pre-Approved Monthly Maintenance Amount pursuant to Section
5.1(d) of the PSA, (iv) not count towards the limit of ten (10) Properties
excluded from the PSA as a result of Failed Loan Modifications under Section
7.1(i) of the PSA and (v) not be taken into account for purposes of the Minimum
Licensing Threshold pursuant to Sections 7.1(k) or 7.3(g) of the PSA.  Purchaser
acknowledges that Stayton may provide a Stayton Representation Update with
respect to the Remaining Holdco Properties.


2.  
Amendments to Exhibits.



a) The Allocated Purchase Price schedule attached to the PSA as Exhibit A-2
shall be amended by deleting such exhibit in its entirety and substituting
therefor Exhibit A-2 attached to this Amendment.


b) The Bid Procedures attached to the PSA as Exhibit L shall be amended by
deleting such exhibit in its entirety and substituting therefor Exhibit L
attached to this Amendment.


c) The Blackstone Venture LLC Agreement attached to the PSA as Exhibit T shall
be amended by deleting such exhibit in its entirety and substituting therefor
Exhibit T attached to this Amendment.


3. Deletion of the Alternation Expense Reimbursement.  Section 1 of the First
Amendment is deleted in its entirety and shall have no further force and effect.


4. Except as modified by this Amendment, the PSA remains in full force and
effect and is unmodified.


5. This Amendment may be executed in two or more identical counterparts which,
when taken together, shall constitute one and the same instrument.  Facsimile
copies of signature pages shall be deemed originals for the purposes of the
creation of a fully executed, delivered and enforceable counterpart of this
Amendment.


6. Alternative Proposals.


a) From and after the date hereof and until the date on which the Court shall
have entered the Auction Order or issued an Order rejecting the Sale & Auction
Process Motion, the Management Committee (as defined below), shall not, directly
or indirectly, through the Receiver, the CRO, the members of any of the
Committees, any of the Committees’ advisors, attorneys or other representatives
or agents (collectively, the

 
Page 9

--------------------------------------------------------------------------------

 

“Representatives”):


(i)  
solicit, initiate, facilitate (including by way of furnishing information),
seek, assist or encourage the submission of any Alternative Proposal (as defined
below);



(ii)  
participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to, or otherwise cooperate in any way with
respect to, any Alternative Proposal, and shall direct or cause its
Representatives to, immediately cease and cause to be terminated any discussions
or negotiations with any parties that may be ongoing with respect to any
Alternative Proposal;



(iii)  
 withhold, withdraw, amend, change or modify, or publicly propose to withhold,
withdraw, amend, change or modify, in a manner adverse to the Purchaser, the
approval or recommendation by the Receiver, the CRO, or the board of directors
or managers of the PSA;



(iv)  
approve or recommend, or publicly propose to approve or recommend, any
Alternative Proposal; or



(v)  
cause or permit Stayton to enter into any letter of intent or any agreement,
contract or commitment with respect to any Alternative Proposal (and
“Alternative Agreement”) or seek Court approval of an Alternative Agreement or
Alternative Proposal.



b) The Management Committee shall, within 24 hours of receipt of knowledge
thereof, advise the Purchaser in writing of (i) any Alternative Proposal or
request for information with respect to or in contemplation of any Alternative
proposal, the material terms and conditions of such Alternative Proposal or
request and the identity of the Person making such Alternative Proposal or
request and (ii) any changes in any such Alternative Proposal or request.


c) As used in this Section 5, the following initially capitalized terms shall
have the following respective meanings:


(i)  
“Alternative Proposal” shall mean any proposal or offer from any Person other
than the Purchaser relating to an Alternative Transaction.



(ii)  
“Management Committee” shall mean, the management committee, as appointed in the
SEC Enforcement Action, comprised of the CRO, two representatives of the
official tenants-in-common committee and two representatives of the official
unsecured creditors committee.



[Signature pages follow]

 
Page 10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of March 25,
2010.




Purchaser:
Sellers:
  BRE/SW PORTFOLIO LLC,
    a Delaware limited liability company
 
    By:   /s/ Andrew Lax
    Name: _ Andrew Lax ___________
   Title:                      Managing Director & Vice President
On Behalf of Stayton:
    STAYTON SW ASSISTED LIVING, L.L.C.
    an Oregon limited liability company
 
 
    By: /s/ Clyde A. Hamstreet ____
    Clyde A. Hamstreet, in his capacity
             as Chief Restructuring Officer for
             Debtor and the Receivership Entities
 
    By: _/s/ Michael A. Grassmueck _____
           Michael A. Grassmueck, in his
           capacity as Receiver for Debtor and
           the Receivership Entities
 





 
CONSENTS
 
Each of the undersigned hereby consents to this Amendment:
 


 
EMERITUS CORPORATION
 
 
By: _/s/ Eric Mendelsohn ________
Its: _ Eric Mendelsohn ____________
 
SUNWEST MANAGEMENT, INC.
 
 
By: _/s/ Clyde Hamstreet _____
       Clyde Hamstreet
       Chief Restructuring Officer
CPDF II, LLC,
a Washington limited liability company
 
            By: Columbia Pacific Advisors LLC
            a Washington limited liability company, its Manager
By: /s/ Alexander Washburn
Name: Alexander Washburn
            Title: Manager
ESCROW AGENT:
 
CHICAGO TITLE INSURANCE COMPANY
 
By:           /s/ Neal J. Miranda                                           
Neal J. Miranda, VP/Senior Counsel
CTIC #1209-3105 --- (212) 880-1237
 




 
 

--------------------------------------------------------------------------------

 

The Management Committee joins in this Amendment to evidence its agreement to be
bound by the terms of Section 6 hereof:




MANAGEMENT COMMITTEE




By: /s/ William M. Bryan
 William M. Bryan
 Chairman__























 
 

--------------------------------------------------------------------------------

 





Schedule A




Sample Maximum Common Rollover Amount Calculation




(see attached)

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Remaining Holdco Properties


1
Autumn Park (Receivership)
Indianapolis
IN
2
 Autumn Glen (Receivership)
Indianapolis
IN
3
Apple Ridge (Receivership)
Denver
CO
4
Chestnut Lane
Gresham
OR
5
Golden Eagle Plaza
Great Falls
MT
6
Crown Pointe
Corona
CA
7
Heron Pointe Cottages
Monmouth
OR
8
Rose Valley Cottages
Scappoose
OR
9
Sequoia Springs Cottages (Receivership)
Fortuna
CA
10
Westbrook Gardens (Receivership)
Purcell
OK
11
Wyndmoor (Receivership)
Terre Haute
IN
12
Spring Meadows Cottages
Grants Pass
OR
13
Spring Meadows Retirement
Grants Pass
OR
14
Plaza at Sun Mountain
Las Vegas
NV
15
Willows at Sherman
       Sherman
  TX


 
 

--------------------------------------------------------------------------------

 

Exhibit A-2


Allocated Purchase Price




 
The valuations described herein shall only be used for the purposes set forth
herein and shall not be used for purposes of determining a Rollover Investor's
capital account in Rollover Member.  Each Rollover Investor's capital account in
Rollover Member will be equal to the amount that the Rollover Investor would
have received if the Rollover Investor had chosen to receive cash for its claim
against Seller rather than contributing its Contributed Interest and receiving a
membership interest in the Rollover Member.
 
 


 
(see attached)





 
 

--------------------------------------------------------------------------------

 

Exhibit L


Bid Procedures
 
The following procedures shall govern conduct of the Auction provided for in the
Order Approving Auction Process, Bidding Procedures, Overbid Protection,
Break-Up Fee and Approving Form and Manner of Notice and Scheduling a Hearing
for Final Approval of the Sale (the "Auction Order) and Article 10 of the
Agreement of Purchase, Sale and Contribution between Stayton SW Assisted Living,
LLC and BRE/SW Portfolio LLC, as amended (the Agreement"). Initially capitalized
terms used in these Bid Procedures and not otherwise defined in these Bid
Procedures shall have the meanings defined for such terms in the Agreement. For
clarity, Purchaser shall be referred to in this Exhibit L as “Blackstone
Purchaser”.
 
If a Superior Offer (as defined below) for the Properties is submitted by a
"Qualified Bidder" on or before the "Bid Deadline," Stayton shall cause to be
conducted an Auction for the sale of the Properties in accord with the following
terms and conditions.
 
1. Qualified Bidders
 
A “Qualified Bidder” is a Person which meets all of the following
qualifications:
 
a)  
Each prospective Qualified Bidder shall be any Person that is controlled by,
controlling or commonly controlled with, a Person that has total assets (owned
or under management) in excess of $750,000,000 and capital and statutory
surplus, or shareholder's equity or equivalent irrevocable drawing rights or
other irrevocably committed equity funds of not less than $500,000,000; provided
that any such controlling or commonly controlled person unconditionally and
irrevocably guarantees performance by such prospective Qualified Bidder of its
obligations. Each prospective Qualified Bidder shall submit to Stayton and to
the Court financial statements demonstrating that such bidder meets the
financial and other criteria set forth in this sub-paragraph.

 
b)  
Each prospective Qualified Bidder shall submit a management narrative and other
evidence demonstrating to the satisfaction of Stayton and the Court that such
prospective Qualified Bidder has engaged the services of a Qualified Operator,
as defined in this sub-paragraph. A "Qualified Operator" shall mean: (i) a
management company that is an affiliate of Emeritus Corporation; (ii) Stayton or
a management company that is an affiliate of Stayton; or (iii) one or more
reputable national or regional operator(s) of senior living facilities which has
operated for at least five years, as approved by the Court in the Unitary
Bankruptcy Case.

 
c)  
Each prospective Qualified Bidder shall acknowledge in writing that: (i) such
prospective Qualified Bidder has had an opportunity to conduct any and all due
diligence regarding the business and operations of Sunwest, Stayton, their
respective Affiliates, the Properties and the Assumed Liabilities prior to
submitting its bid; (ii) the prospective Qualified Bidder has relied solely upon
its own independent review, investigation and/or inspection of any documents
and/or the Properties and/or the Assumed Liabilities in making its bid; (iii)
such

 

 
 

--------------------------------------------------------------------------------

 

 
prospective Qualified Bidder did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express,
implied, by operation of law or otherwise, regarding the Properties, the Assumed
Liabilities or the completeness of any information provided in connection
therewith or the Auction, except as expressly stated in these Bid Procedures and
Stayton's representations and warranties in the Agreement; (iv) such bid is not
contingent upon any additional due diligence; and (v) each prospective Qualified
Bidder agrees that the bid procedures as stated herein are binding on the
prospective Qualified Bidder.
 
 
d)  
Stayton shall be entitled to perform due diligence with respect to each
prospective Qualified Bidder, upon execution of a confidentiality agreement in
form and substance satisfactory to Stayton and such prospective Qualified
Bidder. Failure by a prospective Qualified Bidder to fully comply with the
reasonable due diligence requests by Stayton shall be a basis for Stayton to
determine that a bid made by such Qualified Bidder is not a Qualified Bid.

 
e)  
Stayton will provide due diligence information, and access to documents and the
Properties, to prospective Qualified Bidders that have (i) executed a
Confidentiality Agreement in form and substance satisfactory to Stayton and such
prospective Qualified Bidder; and (ii) provided Stayton with evidence that it
satisfies the requirements of subparagraph a) of this Section 1 of these Bid
Procedures.

 
2.  
Bid Deadline

 
Bids for the Properties, together with all accompanying documentation required
for submission of Qualified Bids, must be submitted to the address specified in
the notice to Qualified Bidders no later than 4:00 P.M. Pacific Time on the date
that is 42 days after the entry of the Auction Order (the "Bid Deadline").
 
3.  
Qualified Bids A bid shall be considered a “Qualified Bid” if it shall:

 
a)  
Be accompanied by an executed confidentiality agreement in form and substance
satisfactory to Stayton;

 
b)  
Be accompanied by such bidder's Deposit in the form of cash or letter of credit
equal to $50 million, which deposit or letter of credit shall meet all the
requirements set forth in Section 2.4 of the Agreement;

 
c)  
Constitute such bidder's binding and irrevocable contractual commitment to
purchase all, but not less than all, of the Properties, without being subject to
any due diligence, inspection, financing or other contingencies;

 
d)  
Provide for (i) payment of cash in respect of that portion of the Purchase Price
representing the Cash Consideration Amount and (ii) issuance of Common Interests
and Class A Preferred Units to the Rollover Members in accordance with Section
2.6 of the Agreement if the Rollover Equity Election is made by Investors;


 
 

--------------------------------------------------------------------------------

 

 
e)  
Be accompanied by executed copies of the Transaction Documents, modified to
reflect the terms of the bid (and shall include a redline of the bidder's
proposed modifications against the Transaction Documents theretofore executed by
Blackstone Purchaser);

 
f)  
Be consistent in all material respects with the form of the Transaction
Documents executed by the Blackstone Purchaser without requiring any further
modification to the Distribution Plan or the Reorganization Plan;



g)  
Provide (i) a commitment to invest at least $60,000,000 in the Purchaser for
working capital, deferred maintenance and capital expenditures, and (ii) provide
a pro forma opening balance sheet for Purchaser reflecting the calculation of
book equity and allocation to capital accounts.

 
h)  
Provide that Stayton is entitled to perform due diligence with respect to such
Qualified Bidder in accordance with the Bid Procedures.

 
4. Superior Offer
 
A "Superior Offer" shall mean a Qualified Bid for a Purchase Price which
includes a Cash/Equity Portion of Purchase Price equal to or greater than
$309,000,000 and a Maximum Common Rollover Amount as provided in the Agreement,
plus the assumption of the Assumed Real Property Loans and the Assumed Personal
Property Debt.
 
5. Conduct of Auction
 
If a Superior Offer is submitted by a Qualified Bidder on or before the Bid
Deadline, Stayton shall conduct an Auction for the Properties. If no Superior
Offer is received by a Qualified Bidder before the Bid Deadline, there shall be
no Auction and Blackstone Purchaser and Stayton shall be obligated to complete
the Transaction subject to the terms and conditions in the Agreement. The
Auction shall be conducted on the following terms:
 
a)  
The Auction shall be conducted on the fifth Business Day following the Bid
Deadline and upon at least three Business Days' notice to Blackstone Purchaser
and each Qualified Bidder which has submitted a Superior Offer ("Superior
Bidders").

 
b)  
Only Blackstone Purchaser and the Superior Bidders may bid in the Auction.

 
c)  
Formal proceedings of the Auction shall be conducted on the record in the
courtroom of the Court. The Court may make available to Superior Bidders,
Stayton and their respective representatives additional premises for private
consultations during the Auction or recesses from the Auction.

 
d)  
The Auction may be recessed from time to time in the discretion of the Court at
the request of the CRO, the Receiver, MetCap Holdings, LLC, or Superior Bidders,
but shall continue until conclusion of the Auction.


 
 

--------------------------------------------------------------------------------

 

 
e)  
During the Auction, bidding shall begin initially with the highest Superior
Offer and subsequently continue in minimum incremental bids of at least a
$4,000,000 increase of the Cash/Equity Portion of Purchase Price (each such bid
submitted, a "Qualified Overbid").

 
f)  
Bids at the Auction may be submitted and received orally, in writing or in
sealed or other form as directed by the Court.

 
g)  
Bidding at the Auction will continue until such time as the highest and best
Qualified Overbid (the "Successful Bid") is selected as follows: immediately
prior to conclusion of the Auction, Stayton will review each Qualified Overbid
on the basis of financial and contractual terms and other factors relevant to
(x) the determination of which transaction is in the best interests of the
creditors and estates of Stayton and its Affiliates, and (y) the sale process,
including those factors affecting the speed and certainty of consummating a
transaction and in the exercise of their business judgment, select the
Successful Bid.

 
h)  
Forthwith after announcement of the Successful Bid, the maker thereof (the
“Successful Bidder”) shall execute and deliver a purchase agreement
incorporating the price and terms offered in the Successful Bid (the "Final Sale
Agreement"). Upon submission of the Final Sale Agreement by the Successful
Bidder, Stayton will execute the Final Sale Agreement and shall seek Court
approval of the Final Sale Agreement. Subsection 2.5(b) of the Agreement shall
be deleted from the Final Sale Agreement in its entirety.

 
i)  
Stayton, may: (i) determine in its business judgment which Qualified Overbid, if
any, is the highest or otherwise best offer; and (ii) reject any Qualified
Overbid that Stayton determines to be: (a) inadequate or insufficient; (b) not
in conformity with the requirements of applicable bankruptcy Laws or these Bid
Procedures; or (c) contrary to the best interests of Stayton, its estate and its
creditors.

 
j)  
In determining the Successful Bid, Blackstone Purchaser shall receive credit for
its Break-Up Fee of $11,000,000 in connection with calculation of the value of
its Auction bids.

 
k)  
The Deposits of all Qualified Bidders will be retained by the Receiver and all
Qualified Overbids will remain open and capable of acceptance by Stayton until
15 Business Days following the entry of the court order confirming the
Reorganization Plan. After expiration of such 15-day period and in the event
that Stayton has not accepted the Qualified Overbid of the Qualified Bidder,
Stayton shall return or cause to be returned each Deposit to its respective
Qualifying Bidder.

 
l)  
Stayton shall have the right to adopt such other rules for the Bid Process
which, in its sole judgment, will better promote the goals of the Bidding
Process and which are not inconsistent with any of the provisions of these Bid
Procedures,


 
 

--------------------------------------------------------------------------------

 

 
m)  
the Auction Order or of any other order of the Court.

 
6. Treatment of Break-Up Fee at Auction
 
In the event Blackstone Purchaser is not chosen as the Successful Bidder at the
Auction or elects not to submit a bid at the Auction and the Court, in the Sale
Approval Order, confirms a sale of the Properties to a Successful Bidder other
than Blackstone Purchaser, Stayton shall pay to Blackstone Purchaser the
Break-Up Fee and Expenses of $11,000,000 as provided in the Auction Order.
 


 
7.           Cancellation
 
At any time after 28 days following the entry of the Auction Order, Stayton,
after consultation with the Management Committee, may cancel the Auction if it
determines there is no reasonable likelihood that a Qualified Bid will be
submitted on or before the Bid Deadline by a Qualified Bidder.





 
 

--------------------------------------------------------------------------------

 

Exhibit T


Blackstone Venture LLC Agreement


(see attached)



 
 

--------------------------------------------------------------------------------

 
